Citation Nr: 1619565	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-33 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June to August 1984 and from January 1987 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Wichita, Kansas.

This matter was previously before the Board in December 2012 and June 2015, when it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist requires efforts to ensure all available VA treatment records have been obtained and associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Here, the record indicates there are outstanding VA treatment records.  Most notably, the September 2015 VA examiner referenced an October 2013 sleep study conducted at the Topeka VA Medical Center Sleep Lab that is not of record.  It does not appear any VA treatment records have been associated with the Veteran's claims file since approximately October 2012.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and associate them with the Veteran's claims file, to include, but not limited to, records from the Topeka VA Medical Center Sleep Lab.

2.  Review any newly obtain records and take any additional development steps deemed necessary based on review of such records.

3.  Readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

